STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                          FILED
                                                                                December 16, 2020
                                                                                  EDYTHE NASH GAISER, CLERK
vs.) No. 19-1086 (Preston County 18-F-15)                                         SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA

George Elmer Dumire,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner George Elmer Dumire, by counsel Belinda A. Haynie, appeals the Circuit Court
of Preston County’s April 10, 2019, conviction order and the November 5, 2019, sentencing order.
Respondent the State of West Virginia, by counsel Scott E. Johnson, filed a response in support of
the circuit court’s orders. Petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        Petitioner was indicted by a Preston County grand jury on March 7, 2018, on six counts:
(1) delivery of a controlled substance within 1000 feet of a school in violation of West Virginia
Code § 60A-4-401(a)(i) and West Virginia Code § 60A-4-406(a)(2); (2) delivery of a controlled
substance in violation of West Virginia Code § 60A-4-401(a); (3) aiding and abetting in the
delivery of a controlled substance in violation of West Virginia Code § 60A-4-401(a)(i); (4) child
neglect creating a substantial risk of serious bodily injury in violation of West Virginia Code § 61-
8D-4(c); (5) aiding and abetting in the delivery of a controlled substance in violation of West
Virginia Code § 60A-4-401(a)(i); and (6) child neglect creating substantial risk of serious injury
in violation of West Virginia Code § 61-8D-4(c). These charges stemmed from drug crimes that
occurred between August of 2017 and January of 2018.

        The indictment provided that petitioner sold controlled substances to a confidential
informant. These controlled buys were videoed pursuant to several Electronic Intercept Orders
(“EIO”) obtained by Deputy Powley, of the Preston County Sheriff’s Department. Prior to trial,
petitioner filed a motion to suppress evidence of the controlled buys, arguing that the EIO

                                                  1
applications lacked probable cause. The circuit court conducted a July 20, 2018, hearing, and
entered an order on October 24, 2018, which granted in part and denied in part, petitioner’s motion
to suppress. Specifically, the court concluded that a drug sale between petitioner and confidential
informant M.M., on August 9, 2017, took place outside of petitioner’s home so Deputy Powley
did not need an EIO to record that criminal transaction and, therefore, it was admissible. However,
the court concluded that the State’s recording of the August 17, 2017, transaction was inadmissible.
The circuit court found that an October 25, 2017, EIO application contained sufficient information
to justify a finding of probable cause so that recording was admissible. Finally, the circuit court
concluded there was probable cause for a January 9, 2018, EIO “based upon [Deputy Powley’s]
prior knowledge and observation of [petitioner’s] alleged drug activity via the use of a confidential
informant on several prior occasions.”

        A two-day trial was held in March of 2019. At trial, Deputy Powley testified that M.M.
told the officer that M.M. could make purchases of controlled substances from petitioner. Based
upon that information, Deputy Powley entered into a confidential informant contract with M.M.
M.M. set up a purchase of three 10 mg Percocet tablets from petitioner on August 9, 2017, and he
effected the purchase within 1,000 feet of Kingwood Elementary School. Later, on August 17,
2017, M.M. arranged to buy five 5 mg Percocet tablets from petitioner. On October 25, 2017,
M.M. arranged to buy five 10 mg Percocet tablets from petitioner; this exchange occurred between
M.M. and petitioner’s seventeen-year-old daughter, H.D. Finally, on January 9, 2018, M.M.
purchased four 10 mg Percocet tablets, but the pills were delivered to M.M. by T.D., petitioner’s
twelve-year-old son. 1

       At trial, M.M. testified that he had known petitioner for a decade and had purchased drugs
from him throughout that time, roughly three to five times per week. 2 M.M. testified consistent
with Deputy Powley as to the controlled purchases noted above. With regard to the purchase on
October 25, 2017, M.M. testified that, although petitioner’s daughter delivered the substance, this


       1
          At trial, the State also called a West Virginia State Police chemist who testified that the
pills obtained from petitioner or his children were Schedule II controlled substances.
       2
           Petitioner called two witnesses in an attempt to impugn the integrity of M.M. and to
suggest that M.M. was not qualified to serve as a confidential informant. M.M.’s probation officer,
Kerry Ann Patton (“Ms. Patton”), testified that M.M. was not compliant with his probation. She
testified that M.M. had multiple positive drug screens with the probation office, admitted he had a
substance abuse problem, and was placed in the Community Corrections Program. In addition,
Ms. Patton testified that she filed two probation revocation requests for M.M. on February 22 and
July 26, 2017, and she referred M.M. to drug court. Importantly, she testified that while
participants are on probation or in the drug court program they are not permitted to work as a
confidential informant. Petitioner also called Cherity Shahan (“Ms. Shahan”), the drug court
probation officer for the Eighteenth Judicial Circuit. Consistent with Ms. Patton’s testimony, Ms.
Shahan testified that participants in the drug court program are not allowed to serve as a
confidential informant. Per Ms. Shahan, she made a request to terminate M.M. from the drug court
program, his participation was terminated, and his probation was ultimately revoked. We presume
that the jury gave this testimony the weight they thought it deserved.


                                                 2
exchange was the result of a deal that he had arranged with petitioner. Likewise, M.M. testified
that, while the pills were delivered by petitioner’s son on January 9, 2018, he had made
arrangements with petitioner to purchase the pills from petitioner.

        During closing arguments, over the objection of petitioner’s counsel, the circuit court gave
the State’s proposed jury instruction number ten as follows:

       The Court further instructs the jury in drug-related offenses, the infiltration of drug
       related offenses, the infiltration of drug operations and limited participation in their
       unlawful practice by law enforcement personnel is a recognized and permissible
       means of detention and apprehension.

        The jury convicted petitioner of delivery of a controlled substance within 1,000 feet of a
school (count 1); delivery of a controlled substance (count 2); aiding and abetting in the delivery
of a controlled substance (count 3); and aiding and abetting in the delivery of a controlled substance
(count 5). However, the jury acquitted petitioner of the charge of child neglect creating a
substantial risk of serious bodily injury (count 4) and found petitioner guilty of child neglect
creating a substantial risk of bodily injury, a lesser included offense of child neglect creating a
substantial risk of serious injury in violation of West Virginia Code § 61-8D-4(c) (count 6).

        The State filed a recidivist information against petitioner. The recidivist jury returned a
verdict against petitioner finding that petitioner had previously been convicted of first-degree
manslaughter, grand larceny after a former conviction of a felony, 3 and burglary. 4 By order entered
on November 5, 2019, the circuit court imposed a life sentence on petitioner as a habitual offender
under count 1 of the indictment. The circuit court imposed an indeterminate one-to-fifteen year
sentence of incarceration on count 2 to run consecutively to count 1. As to count 3, the circuit court
imposed an indeterminate one-to-fifteen year sentence of incarceration to be served consecutively
to count 2. As to count 5, the circuit court imposed an indeterminate one-to-fifteen year sentence
of incarceration to run consecutively to count 3. As to count 6, the circuit court imposed a six
month sentence of incarceration to run concurrently with count 5. The circuit court also assessed
the costs of the proceedings to petitioner. Petitioner appealed.

        On appeal, petitioner raises five assignments of error. First, petitioner maintains that the
lower court erred when it denied his motion to suppress videotapes of the controlled buys, which
petitioner claims were obtained in violation of Article III, § 6 of the West Virginia Constitution
and West Virginia Code § 62-1F-1 to -9. Next, petitioner asserts that the lower court erred when
it gave the State’s proposed jury instruction number ten. Petitioner further complains that he was
deprived of a fair trial because the prosecutor made improper remarks during closing arguments.
Additionally, petitioner maintains that the imposition of a life sentence pursuant to West Virginia
Code § 61-11-18(c) violates the proportionality clause of Article III, § 5 of the West Virginia
Constitution. Finally, petitioner argues that he was denied a fair trial because of cumulative error


       3
       Both this conviction and the manslaughter conviction stemmed from criminal conduct in
Oklahoma.
       4
           This prior conviction stemmed from criminal conduct in Preston County, West Virginia.
                                                  3
that occurred during the course of the trial. We will address each of these assignments of error
separately below.

        Initially, petitioner asserts that the circuit court should have suppressed the audio/video
recordings of the drug transactions on October 25, 2017, and January 9, 2018, because the State
failed to prove probable cause when it obtained the EIOs. The State, however, maintains that the
applications for the EIOs that were used to obtain the recordings contained a sufficient showing of
probable cause and indicia of reliability as to the informant. As addressed below, we agree with
the State.

               On appeal, legal conclusions made with regard to suppression
       determinations are reviewed de novo. Factual determinations upon which these
       legal conclusions are based are reviewed under the clearly erroneous standard. In
       addition, factual findings based, at least in part, on determinations of witness
       credibility are accorded great deference.

Syl. Pt. 3, State v. Stuart, 192 W. Va. 428, 452 S.E.2d 886 (1994).

       We recently considered a matter involving electronic interception and reaffirmed our prior
holding that “[e]lectronic interception by law enforcement authorities of a person’s conduct or oral
communications in his or her home is governed by W.Va. Code §§ 62-1F-1 to -9.” Syl. Pt. 1, State
v. Howells, 243 W. Va. 1, 842 S.E.2d 205 (2020) (citation omitted). 5

       Moreover, it is well established that

       [u]nder the Fourth Amendment to the United States Constitution and Article III,
       Section 6 of the West Virginia Constitution, the validity of an affidavit for a search
       warrant is to be judged by the totality of the information contained in it. Under this
       rule, a conclusory affidavit is not acceptable nor is an affidavit based on hearsay
       acceptable unless there is a substantial basis for crediting the hearsay set out in the
       affidavit which can include the corroborative efforts of police officers.


       5
         In Howells, we found that a law enforcement officer can engage in electronic interception
of conduct or oral communications prior to obtaining an EIO in limited circumstances.
Specifically, we held:

               A law enforcement officer may not engage in electronic interception of
       conduct or oral communications in a person’s home without first obtaining an order
       authorizing that interception unless, pursuant to W.Va. Code § 62-1F-9 (2007), the
       officer can establish: (1) a situation exists such that an order authorizing such
       interception cannot with due diligence be obtained; (2) a factual basis for issuance
       of an order exists; and (3) it is determined that exigent circumstances exist which
       prevent the submission of an application for an order to a court.

Howells, 243 W. Va. at --, 842 S.E.2d at 206, syl. pt. 2.

                                                 4
Syl. Pt. 4, State v. Adkins, 176 W. Va. 613, 346 S.E.2d 762 (1986). However, quoting Illinois v.
Gates, 462 U.S. 213, 236 (1983), we have also explained

       that after-the-fact scrutiny by the courts of the sufficiency of an affidavit should not
       take the form of de novo review. A magistrate’s ‘determination of probable cause
       should be paid great deference by reviewing courts.’ Spinelli [v. United States],
       393 U.S. [410], 419, 89 S.Ct. [584], 590 [21 L.Ed.2d 637 (1969) ]. ‘A grudging or
       negative attitude by reviewing courts toward warrants,’[United States v.]
       Ventresca, 380 U.S. [102], 108, 85 S.Ct. [741], 745, [13 L.Ed.2d 684 (1965) ] is
       inconsistent with the Fourth Amendment’s strong preference for searches
       conducted pursuant to a warrant; ‘courts should not invalidate warrant[s] by
       interpreting affidavit[s] in a hypertechnical, rather than a commonsense, manner.’
       Id., at 109, 85 S.Ct., at 746.

State v. Thomas, 187 W. Va. 686, 694, 421 S.E.2d 227, 235 (1992).

       Petitioner argues that the circuit court erred in finding that the applications supporting the
EIOs for the drug transactions of October 25, 2017, and January 9, 2018, showed probable cause.
On October 25, 2017, Deputy Powley swore that:

               On or about October 25, 2017, in Preston County, and prior to the
       submission of this application, Deputy R.L. Powley made arrangements to meet
       with a confidential informant. The scope of the meeting is to make preparations for
       the informant to arrive at the DUMIRE residence and once there purchase
       acetaminophen/oxycodone with documented cash. The upcoming transaction will
       be under the direction and supervision of the Preston County Narcotics Unit. The
       controlled buy is part of an ongoing investigation into Dumire’s sale of controlled
       substances.

               The affiant anticipates the type of conduct or communications to be
       intercepted will directly provide evidence to the possession, manufacturing, use, or
       delivery of controlled substances.

               The affiant knows from training and experience that persons involved in the
       possession, manufacturing, use, or delivery of controlled substances frequently
       repeat the conduct. Therefore, the affiant respectfully request the order not
       automatically terminate when the conduct communication has been first
       intercepted.

             The affiant respectfully requests the need to obtain, secure, preserve and
       examine and/or further test any evidence found and recovered from the residence.

       The magistrate issued the October 25, 2017, EIO “[b]ased upon the prior contact between
the confidential informant and the [petitioner] during his ongoing investigation[.]” The magistrate
found probable cause to issue the January 9, 2018, EIO in reliance on a similar affidavit and on

                                                  5
Deputy Powley’s “prior knowledge and observation of [petitioner’s] alleged drug activity via the
use of a confidential informant on several prior occasions.” Here, the circuit court found that the
EIO applications contained sufficient showings of probable cause. Affording deference to the
circuit court’s findings with respect to the sufficiency of the affidavits we refuse to disturb the
circuit court’s decision to not suppress the audio/video recordings of the October 25, 2017, and
January 9, 2018, drug purchases.

        Next, petitioner contends that the circuit court provided an improper jury instruction
concerning the use of a confidential informant by law enforcement. The State maintains that the
instruction was appropriate and petitioner’s assignment of error is merely an attempt by petitioner
to denigrate the legitimacy of a confidential informant.

        “[W]hen reviewing a challenge to jury instructions, we consider the instructions given as
a whole and not in isolation to determine whether the instructions adequately state the law and
provide the jury with an ample understanding of the issues and the controlling principles of law.
State v. Bradshaw, 193 W.Va. 519, 457 S.E.2d 456 (1995).” State v. LaRock, 196 W. Va. 294,
308, 470 S.E.2d 613, 627 (1996). Further, “[w]hen called upon to review a trial court’s rejection
or acceptance of a specific jury instruction, this Court generally applies an abuse of discretion
standard.” State v. McGuire, 200 W. Va. 823, 828, 490 S.E.2d 912, 917 (1997). In addition, this
Court has long relied upon the principle that “‘[i]nstructions must be based upon the evidence and
an instruction which is not supported by evidence should not be given.” Syl. Pt. 4, State v. Collins,
154 W. Va. 771, 180 S.E.2d 54 (1971).

         Notably, in State v. Dameron, 172 W. Va. 186, 188, 304 S.E.2d 339, 341-42 (1983), this
Court upheld an instruction that is nearly identical to the instruction at issue in this matter. In
Dameron, the circuit court instructed the jury as follows: “[t]he Court further instructs the jury that
in drug-related offenses the infiltration of drug operations and limited participation in their
unlawful practices by law enforcement personnel is a recognized and permissible means of
detection and apprehension.” Id. In Dameron, we noted that “[t]he State was entitled to explain a
police officer’s role in a drug investigation. And although the instruction indirectly went to the
credibility of Trooper Hylton as a witness, it did not improperly direct the jury to give extra weight
to the trooper’s testimony[.]” Id. at 188, 304 S.E.2d at 342. Reviewing instruction number ten in
light of our established precedent, we find that it was not an abuse of discretion for the circuit court
to provide this instruction to the jury.

        Petitioner further complains that the State made an improper remark during closing
arguments when it encouraged the jury to find petitioner guilty in an effort to help solve the opioid
crisis. The State maintains that after petitioner objected to this remark the circuit court gave a
curative instructive and petitioner’s counsel indicated her satisfaction with the curative instruction.
Further, inasmuch as petitioner’s counsel did not ask for a mistrial, the State asserts that petitioner
waived this argument. We agree with the State.

        Although we find that petitioner waived any objection as to the prosecutor’s remarks by
indicating his satisfaction with the curative instruction given by the circuit court and by failing to
move for a mistrial, we do not believe that the isolated remark by the State is sufficient to set aside
petitioner’s conviction. We have held that “[a] judgment of conviction will not be set aside because

                                                   6
of improper remarks made by a prosecuting attorney to a jury which do not clearly prejudice the
accused or result in manifest injustice.” Syl. Pt. 5, State v. Sugg, 193 W. Va. 388, 456 S.E.2d 469
(1995). In Sugg, this Court established a four-part test to examine whether a prosecutor’s
comments require reversal.

               Four factors are taken into account in determining whether improper
       prosecutorial comment is so damaging as to require reversal: (1) the degree to
       which the prosecutor’s remarks have a tendency to mislead the jury and to prejudice
       the accused; (2) whether the remarks were isolated or extensive; (3) absent the
       remarks, the strength of competent proof introduced to establish the guilt of the
       accused; and (4) whether the comments were deliberately placed before the jury to
       divert attention to extraneous matters.

193 W. Va. at 393, 456 S.E.2d at 474, syl. pt. 6.

         Applying the factors in Sugg, we do not believe that the single comment by the prosecutor
in this case is so damaging as to require reversal. Here, the comment was isolated and did not have
a tendency to mislead the jury. Moreover, the evidence was sufficiently strong so as to establish
petitioner’s guilt. Additionally, there is no evidence to suggest that the State’s remark was
deliberately made to divert attention to extraneous matters.

        Next, petitioner maintains that the imposition of a life sentence pursuant to West Virginia
Code § 61-11-18(c) violates the proportionality clause of Article III, § 5 of the West Virginia
Constitution. As noted above, the recidivist jury found that petitioner had been convicted of first-
degree manslaughter, grand larceny after a former conviction of a felony, and burglary. Petitioner
argues that the imposition of a life sentence pursuant to West Virginia Code § 61-11-18(c) violates
the proportionality clause of article 3, § 5 of the West Virginia Constitution. The State asserts that
petitioner’s triggering and predicate offenses were violent or involved the potential for violence or
harm, and, therefore, the circuit court properly imposed a recidivist life sentence. For the reasons
addressed below, this assignment of error fails.

        Initially, petitioner argues that his manslaughter and burglary convictions are not of recent
vintage. We have held, however, that the remoteness of a conviction is irrelevant, finding “[i]n the
absence of any provision in the habitual criminal or recidivist statutes, W. Va. Code, 61-11-18
(1943), and W. Va. Code 61-11-19 (1943), the remoteness of the prior convictions sought to be
used in a recidivist trial need not be considered.” Syl. Pt. 2, State v. Jones, 187 W. Va. 600, 420
S.E.2d 736 (1992). Further, petitioner argues that delivering a controlled substance within 1,000
feet of a school was not a violent offense. However, the offense of selling drugs within 1,000 feet
of a school aims to protect children, a vulnerable population, and therefore this matter is
distinguishable from a simple drug crime.

        Recidivist statutes are designed “to deter felony offenders, meaning persons who have been
convicted and sentenced previously on a penitentiary offense from committing subsequent felony
offenses.” Syl. Pt. 3, in part, State ex rel. Appleby v. Recht, 213 W. Va. 503, 583 S.E.2d 800 (2002)
(citation omitted). We recently discussed the proportionality clause in the context of a life
recidivist conviction in State v. Hoyle, where we held:

                                                    7
               [f]or purposes of a life recidivist conviction under West Virginia Code § 61-
       11-18(c), two of the three felony convictions considered must have involved either
       (1) actual violence, (2) a threat of violence, or (3) substantial impact upon the victim
       such that harm results. If this threshold is not met, a life recidivist conviction is an
       unconstitutionally disproportionate punishment under Article III, Section 5 of the
       West Virginia Constitution.

Syl. Pt. 12, State v. Hoyle, 242 W. Va. 599, 836 S.E.2d 817 (2019).

        This Court has determined that a sentence cannot be enhanced unless the triggering (most
recent) offense and at least one of the predicate offenses involved “actual or threatened” violence.
In this case, the recidivist jury found that petitioner had been convicted of first-degree
manslaughter, among other convictions. It is axiomatic that manslaughter is a violent crime.
Further, petitioner’s triggering offense of delivering a controlled substance within 1,000 feet of a
school creates the threat of violence. Accordingly, we find that the circuit court did not err in
finding that petitioner’s life recidivist conviction was not an unconstitutionally disproportionate
punishment.

        Finally, petitioner claims that he was denied a fair trial due to cumulative error. In support
of this assignment, petitioner delineates several items which he claims contributed to this
cumulative error, but he merely presents in bullet-point form the proposed error and does not
adequately brief this issue, contrary to the requirements of Rule 10(c)(7) of the West Virginia
Rules of Appellate Procedure. We have noted that this type of skeletal argument does not preserve
a claim. State, Dept. of Health v. Robert Morris N., 195 W.Va. 759, 765, 466 S.E.2d 827, 833
(1995) (citation omitted). Notwithstanding, inasmuch as we have found that there was no error
from the trial court, we are not persuaded by petitioner’s argument that he was denied a fair trial
due to cumulative error. As we noted in State v. Trail, 236 W. Va. 167, 188 n.31, 778 S.E.2d 616,
637 n.31 (2015), the cumulative error doctrine has no application when there is no error.

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.

ISSUED: December 16, 2020

CONCURRED IN BY:

Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  8
CONCURRING BUT WRITING SEPARATELY:
Chief Justice Armstead, concurring:
       I concur with the majority’s decision insofar as it upholds the circuit court’s conviction and
sentencing order. However, I write separately to address the majority’s discussion regarding the
imposition of a recidivist life sentence. I generally agree with the finding within the decision that,
applying the test set forth in State v. Hoyle, 242 W. Va. 599, 836 S.E.2d 817 (2019), the recidivist
conviction “was not an unconstitutionally disproportionate punishment.” However, I write
separately because I believe that the imposition of the recidivist life sentence in this case is proper
pursuant to the clear language of the recidivist statute, separate and apart from the test established
in Hoyle.
        West Virginia Code § 61-11-18 (2000) provides, in pertinent part:
                (c) When it is determined, as provided in section nineteen of this
                article, that such person shall have been twice before convicted in
                the United States of a crime punishable by confinement in a
                penitentiary, the person shall be sentenced to be confined in the state
                correctional facility for life.
        This statute is clear and unambiguous. “A statutory provision which is clear and
unambiguous and plainly expresses the legislative intent will not be interpreted by the courts but
will be given full force and effect.” Syl. Pt. 2, State v. Epperly, 135 W.Va. 877, 65 S.E.2d 488
(1951).
         Over the past four decades, this Court has issued a number of opinions imposing additional
requirements, none of which are included in the express language of the recidivist statute, that
must be met for a court to impose a recidivist life sentence. Beginning with this Court’s decision
in Wanstreet v. Bordernkircher, 166 W.Va. 523, 276 S.E.2d 205 (1981), this Court has attempted
to reconcile its apparent concern that application of the statute as written is unconstitutional with
its desire to step into the shoes of the Legislature and “fix” the statute. In so doing, it has essentially
“legislated from the bench” with varying, and often inconsistent, results.
        The majority decision in this case concludes that petitioner’s sentence must be upheld. I
agree. I further agree that the facts in this case meet the Hoyle standard. However, I believe the
Petitioner’s conviction should be upheld based on a clear reading of the statute. In the case before
us, the State filed a Recidivist Information against petitioner following petitioner’s convictions for
delivery of a controlled substance within 1,000 feet of a school; delivery of a controlled substance;
aiding and abetting in the delivery of a controlled substance (2 counts); and child neglect creating
a substantial risk of bodily injury. A jury returned a verdict against petitioner in the recidivist
matter, finding that he had previously been convicted of the following: first-degree manslaughter,
grand larceny after a former conviction of a felony, and burglary. Under the statute, these facts
alone warrant imposition of the recidivist life sentence.
       Accordingly, I concur in the Court’s decision affirming petitioner’s sentence for the
reasons stated in this separate opinion.




                                                    9